Citation Nr: 9929748	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE


Entitlement to payment or reimbursement, under the provisions 
of the Home Improvement and Structural Alterations (HISA) 
program of the expenses associated with a swimming pool 
heater. 

(The issues of entitlement to a rating in excess of 30 
percent for neuropsychiatric residuals of brain trauma; 
entitlement to a rating in excess of 20 percent for residuals 
of a seizure disorder; entitlement to an effective date 
earlier than May 12, 1987, for a grant of service connection 
for disability due to transverse myelitis; entitlement to 
benefits provided by 38 U.S.C.A. § 1151 for disability due to 
transverse myelitis for the period of time prior to May 12, 
1987; whether clear and unmistakable error was committed in 
rating actions dated prior to August 15, 1989, that denied 
entitlement to service connection for disability due to 
transverse myelitis; whether clear and unmistakable error was 
committed in rating actions prior to April 1993 that denied 
entitlement to service connection for post-traumatic stress 
disorder; and entitlement to a higher lever of special 
monthly compensation benefits will be addressed in a separate 
decision.)   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his trainer


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida, (hereinafter AOJ).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal as to this 
issue has been obtained by the AOJ.  

2.  Service connection is in effect for, among other 
disabilities, transverse myelitis with loss of use of both 
lower extremities, rated as 100 percent disabling.  Special 
monthly compensation has also been assigned for additional 
service-connected disability.

3.  The veteran meets basic eligibility requirements for VA 
treatment for any medical condition.

4.  The Home Improvement Structural Alteration Committee at 
the AOJ has determined that the requested pool heater is not 
"medically" or "administratively" indicated. 
 

CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the 
purchase of a swimming pool heater under the provisions of 
the HISA program, are not met.  38 U.S.C.A. §§ 511, 1712, 
1717, 5107, 7104 (West 1991); 38 C.F.R. §§ 17.60, 17. 115 
(1995); 3.102, 17.93, 17.150, 20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
Prosthetic devices may be purchased, made or repaired for any 
veteran upon a determination of feasibility and medical need, 
provided the appliances or repairs are a necessary part of 
outpatient care for which a veteran is eligible under 38 
U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.60 (1995) or 
38 C.F.R. § 17.93 (1998).  38 C.F.R. § 17.115(a) (1995); § 
17.150(a) (1998).  The VA is required to furnish on an 
ambulatory or outpatient basis medical services for any 
disability of a veteran who has a service-connected 
disability rated at 50 percent or more, and given the 100 
percent and special monthly compensation ratings currently in 
effect for residuals of transverse myelitis, it is undisputed 
that the criteria for basic eligibility for VA outpatient 
treatment for any medical condition are met.  See 38 U.S.C.A. 
§ 1712 (West 1991); 38 C.F.R. § 17.60 (1995) or 
38 C.F.R. § 17.93 (1998).

The VA may furnish home health services which are found to be 
necessary or appropriate for the effective and economic 
treatment of service connected disabilities.  This includes 
some home improvements and structural alterations which are 
necessary to assure continued treatment of service-connected 
disabilities, or to provide access to the home or to the 
essential lavatory and sanitary facilities.  38 U.S.C.A. 
§ 1717; 38 C.F.R. § 17.60.

The veteran has contended in written argument and oral 
testimony that he requires the use of a pool to alleviate 
symptoms of transverse myelitis, and that there are times 
that cold weather prevents him from being able to swim in his 
pool.  Evidence of record indicates that the Home Improvement 
Structural Alteration (HISA) Committee at the AOJ has 
determined that the requested pool heater is not indicated 
"medically" (see VA Form 119 completed by physician in 
November 1994 indicating that pool therapy was 
contraindicated by the veteran's seizure disorder and organic 
brain syndrome) or "administratively" (see determination 
following the veteran's September 1995 hearing at the AOJ 
reflecting the conclusion of the Assistant Chief of the 
Prosthetic and Sensory Aids Service that the pool heaters 
were not contemplated as a benefit provided by the HISA 
program.)

The principal "positive" evidence submitted of record is 
contained in contentions and oral testimony of the veteran 
and oral testimony presented by a person who assists with the 
veteran's pool therapy as a "trainer."  The veteran 
testified that because of his paraplegia, the only 
significant exercise he is able to perform is that associated 
with pool therapy, and that his ability to complete this 
therapy is severely hampered when the water was cold.  
Similar testimony was presented by the veteran's trainer.  
The veteran testified that pool therapy had been prescribed 
in the past by a physician at a VA hospital in Cleveland, but 
he submitted no evidence to document this assertion.  (The 
statement of the case indicated that the AOJ apparently 
contacted this physician, who was said to have stated that he 
"did not believe" he prescribed such therapy.)  

After reviewing the evidence above, the Board notes initially 
that its appellate jurisdiction is limited to review of 
questions of law and fact involved in decisions concerning VA 
benefits.  38 U.S.C.A. §§ 511, 7104 (West 1991); 38 C.F.R. § 
20.101(a) (1998).  This jurisdiction does not encompass 
review of medical determinations of the Veterans Health 
Administration, to include VA medical centers.  38 C.F.R. § 
20.101(b).  The Board does have authority to review questions 
of basic eligibility for outpatient care or appliances, but 
in the instant case, the veteran's basic eligibility for such 
benefits is acknowledged. Id.  Medical determinations, such 
as the need for and appropriateness of specific types of 
medical care and treatment for an individual, are not 
adjudicative matters and are beyond the Board's jurisdiction; 
typical examples of such issues are whether a particular drug 
should be prescribed, whether a specific type of 
physiotherapy should be ordered, and similar judgmental 
treatment decisions with which an attending physician may be 
faced.  Thus, to the extent that the AOJ denied the veteran's 
claim on the basis that a pool heater was not medically 
necessary, such medical determinations have been specifically 
excluded from the jurisdiction of the Board. 

It appears that the claim was also denied on the basis that, 
regardless of the "medical necessity" of a pool heater for 
treatment of the veteran's transverse myelitis, the 
controlling legal criteria do not provide for financial 
assistance in the purchase of a pool heater.  In this regard, 
the Board finds that it would not be reasonable to conclude 
that a pool heater is analogous to "artificial limbs, 
braces, orthopedic shoes, hearing aids, wheel chairs" or 
other items listed at 38 C.F.R. § 17.115 (1995) and 
38 C.F.R. § 17.150 (1998).  Moreover, a review of the 
controlling legal authority does not reveal any provision to 
contradict the conclusion of the Assistant Chief of the 
Prosthetic and Sensory Aids Service that a pool heater is not 
considered "medical equipment" contemplated as a benefit 
provided by the HISA program.  

As indicated above, the probative weight of the "positive" 
evidence is limited to the contentions of the veteran and his 
trainer.  While the Board is sympathetic to the veteran's 
claim in light of the severity of his physical condition as 
reflected in the level of compensation he currently receives 
for his service-connected disabilities, a review of the 
controlling legal authority simply does not reveal any 
provision under which the benefits sought may be granted.  In 
addition, neither the veteran nor his representative has 
pointed to a legal provision which, given the circumstances 
of this case, would warrant an allowance of the veteran's 
claim.  In short, the Board finds the "negative" evidence 
to outweigh the "positive" evidence, thus warranting a 
denial of the veteran's claim.   Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to financial assistance in the purchase of a 
swimming pool heater under the provisions of the (HISA) 
program, is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

